 Case:17-03666-MCF13 Doc#:52 Filed:05/11/20 Entered:05/11/20 17:07:47                     Desc: Main
                            Document Page 1 of 1


 1                         IN THE UNITED STATES BANKRUPTCY COURT FOR
                                    THE DISTRICT OF PUERTO RICO
 2

 3
     IN RE:                                          CASE NO. 17-03666-MCF13
 4   LYDIA ORTIZ ORTIZ                               Chapter 13

 5

 6
     xx-xx-3975
 7
                        Debtor(s)                          FILED & ENTERED ON MAY/11/2020
 8

 9
                                          ORDER & NOTICE
10
              The Motion Requesting Continuance filed by Reverse Mortgage LLC (Docket
11
     No. 51) is granted.
12
              The hearing scheduled for May 12, 2020, at 1:30 PM, is hereby cancelled.
13
     A Final Hearing is hereby scheduled for August 25, 2020, at 1:30 PM, at the
14
     United    States   Bankruptcy   Court,   Jose    V.    Toledo   Federal   Building    and   US
15
     Courthouse, 300 Recinto Sur Street, Courtroom 3, Third Floor, San Juan, Puerto
16
     Rico.
17
              IT IS SO ORDERED.
18
              In San Juan, Puerto Rico, this 11 day of May, 2020.
19

20

21

22

23

24

25

26

27

28

29

30

31

32
